


BRUNSWICK CORPORATION
TERMS AND CONDITIONS OF EMPLOYMENT
These TERMS AND CONDITIONS OF EMPLOYMENT (the “Agreement”) are entered into as
of February 11, 2016 (the “Effective Date”), between Brunswick Corporation, a
Delaware corporation with its headquarters at 1 N. Field Court, Lake Forest,
Illinois, 60045 (the “Company”), and Mark D. Schwabero (the “Executive”).
WITNESSETH:
A.WHEREAS, the Executive is employed by the Company pursuant to the Terms and
Conditions of Employment dated May 2, 2007, as amended by the Amendment of Terms
and Conditions of Employment dated December 4, 2008, the Amended and Restated
Terms and Conditions of Employment dated December 28, 2012, the First Amendment
to Brunswick Corporation Terms and Conditions of Employment dated May 10, 2014
and the Terms and Conditions of Employment dated May 10, 2014; and


B.WHEREAS, the Company desires to employ the Executive in a new position subject
to the terms and conditions set forth herein and the Executive wishes to accept
such new position subject to such terms and conditions.


C.THEREFORE, in consideration of the foregoing and the agreements of the parties
described below, the parties agree that:


1.Definitions. For purposes of this Agreement, capitalized terms used in this
Agreement shall have the meanings ascribed to them in Appendix I to this
Agreement.


2.Employment and Duties.


(a)Position. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to serve the Company, under the title of Chairman of the
Board and Chief Executive Officer. The Executive shall have such authority,
duties and responsibilities as are commensurate with such position on the terms
and conditions set forth in this Agreement, and shall directly report to the
Board.


(b)Performance of Duties. Subject to the provisions of Section 6, Executive
shall diligently perform his duties as Chairman of the Board and Chief Executive
Officer or as may otherwise be directed by the Board, and agrees to use his
reasonable best efforts to perform his duties faithfully and efficiently.


(c)Other Duties; Related Companies. The Executive agrees to serve, as requested,
as an officer or director of any Related Company, and shall receive no
additional compensation for such service. The Executive agrees that upon the
termination of his employment by the Company for any reason he will be deemed to
have resigned all such positions with any Related Company.










--------------------------------------------------------------------------------




3.Agreement Term. The term of this Agreement (the “Term”) shall begin on the
Effective Date and shall continue until terminated in accordance with Sections
6(e) or 13 below. The Company shall employ the Executive for a period of time
beginning on the Effective Date and continuing for as long as the Executive
retains the confidence of the Board, it being the express understanding that the
Executive is an “employee at will,” subject only to the protections provided by
the specific terms of this Agreement. Subject to the terms and conditions set
forth in this Agreement, the Board may remove the Executive as Chairman of the
Board and Chief Executive Officer and assign him to other duties within the
Company or terminate his employment.


4.Executive’s Compensation and Benefits. As remuneration to the Executive for
his services to the Company hereunder, the Company shall compensate the
Executive as provided in this Section 4 during the Term.


(a)Base Salary. The Executive’s annual rate of base salary (“Base Salary”) shall
be $1,000,000 commencing on the Effective Date and, except as it may be modified
in accordance with this Section 4, continuing throughout the Term. The Base
Salary shall be payable in conformity with the Company’s then-current payroll
practices, as modified from time to time. Effective as of the date of any
adjustment in the Executive’s Base Salary, the Base Salary as so adjusted shall
be considered the new Base Salary for all purposes of this Agreement. The Base
Salary will be reviewed annually during the Term in accordance with the
Company’s usual salary review process for executive officers. Based upon the
Executive’s performance, the Committee shall recommend any adjustments in Base
Salary to the independent directors of the Board for approval, and the lead
director shall communicate any such adjustments to the Executive following Board
approval.


(b)Brunswick Performance Plan. For each calendar year during the Term, the
Executive shall be eligible to participate in the Brunswick Performance Plan and
any and all successor or replacement plans as may be determined by the Board or
the Committee (collectively, “BPP”). During the Term, the Executive’s target
annual bonus for each full calendar year shall be recommended by the Committee
in accordance with the terms of the BPP, as in effect from time to time, to the
independent directors of the Board for approval (“Target Annual Bonus”). During
the Term, the performance goals to be achieved, and the extent to which those
goals have been achieved for purposes of calculating the amount of the actual
payment as a percentage of the Target Annual Bonus, will be determined by the
Committee. The amount of any award under BPP shall be reviewed and recommended
by the Committee to the independent directors of the Board for approval. Upon
approval, the lead director shall communicate the amount of any BPP award to the
Executive, which shall be paid to the Executive in accordance with the terms of
the BPP.


(c)Equity-Based Awards. For each calendar year during the Term, the Executive
shall be eligible to participate in and receive equity-based awards under the
Company’s 2014 Stock Incentive Plan, and any and all successor or replacement
plans as may be determined by the Board or the Committee (collectively,
“Incentive Plan”).


(d)Retirement and Welfare Benefits. The Executive shall be entitled to
participate in all Company-sponsored retirement, health, welfare and other
benefits offered to similarly situated senior executives, provided that
Executive otherwise meets the eligibility requirements of those plans.










--------------------------------------------------------------------------------




(e)Vacation. The Executive shall earn pro rata four (4) weeks of paid vacation
each calendar year unless the Company’s vacation policy provides for a greater
amount of vacation, to be earned and taken as generally provided for other
similarly situated senior executives of the Company. Earned but unused vacation
shall be paid within 30 days after termination of the Executive’s employment.
The Executive shall also be entitled to such personal days and paid holidays as
are generally available to other similarly situated senior executives of the
Company.


(f)Expenses. The Executive shall be entitled to receive prompt reimbursement for
all reasonable and necessary expenses incurred by the Executive in connection
with the performance of his duties, in accordance with Company policies for
similarly situated senior executives.


5.Restrictive Covenants. The Executive acknowledges that during employment with
the Company or a Related Company, the Executive has and will acquire, develop
and have access to confidential and proprietary information that belongs to the
Company or the Related Company. This information takes years and extensive
resources to develop, is valuable to the Company or the Related Company and
provides the Company or the Related Company with a competitive edge. In
consideration of employment or continued employment, Executive knowingly and
voluntarily agrees to the following restrictions and further acknowledges and
agrees that they are reasonably designed to protect the Company or the Related
Company interests and good will, and will not unduly restrict Executive’s
post-employment activities.


(a)Noncompetition; Nonsolicitation; Nondisparagement. The following provisions
shall apply:


(i)During the Executive’s employment and during the twenty-four (24) month
period immediately following termination of Executive’s employment (unless such
termination follows a Change in Control, in which case this Section 5(a)(i) and
Section 5 (a)(ii) shall not apply), without the prior written consent of the
Company; (A) the Executive shall not directly or indirectly be employed or
retained by, or render any services for, or be financially interested in any
manner, in any person, firm or corporation engaged in any business which is then
materially competitive in any way with any business in which the Company or any
Related Company was engaged (including any program of development or research)
(a “Competitive Activity”) during the Executive’s employment; (B) the Executive
shall not divert or attempt to divert any business from the Company or a Related
Company; (C) the Executive shall not disturb or attempt to disturb any business
relationships of the Company or any Related Company; and (D) the Executive shall
not assist any person in any way to do, or attempt to do, anything prohibited by
the preceding clauses (A), (B) and (C).




























--------------------------------------------------------------------------------




(ii)In furtherance of Section 5(a)(i) above, the Executive shall promptly notify
the Company through the Company’s General Counsel and Chief Human Resources
Officer, in advance in writing (which shall include a description of the
proposed activity), of his intention to engage in any activity which could
reasonably be deemed to be subject to the noncompetition provision set forth in
Section 5(a)(i). The Company’s General Counsel or Chief Human Resources Officer
shall respond to the Executive in writing within thirty (30) calendar days
indicating the Company’s approval or objections to the Executive’s engagement in
the activity; provided, however, that if the Company’s General Counsel or Chief
Human Resources Officer does not respond to or request additional information
from the Executive within such thirty (30) day period, the Company’s approval
shall be deemed to be granted. Nothing in this Agreement shall be construed as
preventing the Executive from investing his personal assets in any business that
competes with the Company, in such form or manner as will not require any
services on the part of the Executive in the operation or affairs of the
business in which such investments are made, but only if the Executive does not
own or control more than two percent of any class of the outstanding stock of
such business.


(iii)For the twenty-four (24) month period following termination of Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company; (A) solicit, recruit or hire any individual who is
employed by the Company or any Related Company (or who was so employed within
180 calendar days of the Executive’s solicitation, recruitment or hiring);
(B) solicit or encourage any employee of the Company or any Related Company to
terminate or refrain from renewing or extending such employment or to become
employed by or become a consultant to any other individual or entity other than
the Company or a Related Company; or (C) initiate discussion with any such
employee for any such purposes or authorize or knowingly cooperate with the
taking of any such actions by any other individual or entity; provided, however,
that nothing herein shall prohibit the Executive from generally advertising for
personnel not specifically targeting any executive or other personnel of the
Company.


(iv)During the Executive’s employment with the Company and thereafter, Executive
will not make any comment or statement or engage in any other behavior that in
any way disparages or is otherwise detrimental to the reputation and goodwill of
the Company, any Related Company, or any director, officer, executive, or agent
of the Company or any Related Company; provided, however, that nothing herein
shall be interpreted as prohibiting Executive from making truthful statements,
including statements of opinion, to Company directors, officers, auditors or
regulators or when required by a court or other body having jurisdiction to
require such statements.


(b)Confidentiality. The following provisions shall apply:


(i)Except as may be required by the lawful order of a court or agency of
competent jurisdiction, or except to the extent that the Executive has express
written authorization from the Company, he will keep secret and confidential all
Confidential Information (as defined below), and not disclose the same, either
directly or indirectly, to any other person, firm, or business entity, or use it
in any way. The Executive agrees that, to the extent that any court or agency
seeks to have the Executive disclose Confidential Information, he shall promptly
inform the Company, and he shall take such reasonable steps to prevent
disclosure of Confidential Information until the Company has been informed of
such required disclosure, and the Company has an opportunity to respond to such
court or agency. If the Executive obtains information on behalf of the Company
or a Related Company that may be subject to attorney-client privilege as to the
Company or an affiliate’s attorneys, the Executive shall take reasonable steps
to maintain the confidentiality of such information and to preserve such
privilege.






--------------------------------------------------------------------------------




(ii)Upon his termination of employment with the Company for any reason, the
Executive shall promptly return to the Company any keys, credit cards, passes,
confidential documents and material, or other property belonging to the Company,
and shall return all writings, files, records, correspondence, notebooks, notes
and other documents and things (including any copies or electronic versions
thereof) containing Confidential Information or relating to the business or
proposed business of the Company or any Related Company or containing any trade
secrets relating to the Company or any Related Company, except any personal
diaries, calendars, contact lists or personal notes or correspondence.


(iii)For purposes of this Agreement, the term “Confidential Information” means
all non-public information concerning the Company and any Related Company that
was acquired by or disclosed to the Executive during the course of his
employment with the Company or a Related Company, or during discussions between
the Executive and the Company or any Related Company following his termination
of employment arising out of his employment or this Agreement, including,
without limitation: (A) all of the Company’s or any Related Company’s “trade
secrets” as that term is used in the Illinois Trade Secrets Act (or, if that Act
is repealed, the Uniform Trade Secrets Act upon which the Illinois Trade Secrets
Act is based); (B) any non-public information regarding the Company’s or a
Related Company’s directors, officers, employees, customers, equipment,
processes, costs, operations and methods, whether past, current or planned, as
well as knowledge and data relating to business plans, marketing and sales
information originated, owned, controlled or possessed by the Company or a
Related Company; and (C) information regarding litigation and threatened
litigation involving or affecting the Company or a Related Company.


(c)Assistance with Claims. The Executive agrees that, taking into account the
Executive’s other commitments during and after his employment by the Company, he
will assist the Company and any Related Company in the defense of any claims or
potential claims that may be made or threatened to be made against any of them
in any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), and will assist the Company and any Related
Company in the prosecution of any claims that may be made by the Company or any
Related Company in any Proceeding, to the extent that such claims may relate to
the Executive’s employment or the period of the Executive’s employment by the
Company. Executive agrees, unless precluded by law, to promptly inform the
Company if Executive is asked to participate (or otherwise become involved) in
any Proceeding involving such claims or potential claims. Executive also agrees,
unless precluded by law, to promptly inform the Company if Executive is asked to
assist in any investigation (whether governmental or private) of the Company or
any Related Company (or their actions), regardless of whether a lawsuit has then
been filed against the Company or any Related Company with respect to such
investigation. The Company agrees to reimburse Executive for all of Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and any attorneys’ fees, and shall pay a reasonable per diem fee
for Executive’s service.


(d)The payments, benefits, and other entitlements under this Agreement are being
made in consideration of, among other things, the obligations of this Section 5
and, in particular, compliance with Sections 5(a) and (b); provided, however,
that all such payments, benefits, or other entitlements pursuant to Section 6
are subject to and conditioned upon the Executive’s entering into the Release
and Agreement referred to in Section 6(g).












--------------------------------------------------------------------------------




(e)Remedies.


(i)The Executive acknowledges that the Company would be irreparably injured by
any violation of this Section 5.


(ii)Subject to Section 7, if the Executive materially breaches the provisions of
Sections 5(a) or (b), (A) the Company shall be relieved of all obligations to
make any further payments to the Executive pursuant to Sections 4 and 6, or
otherwise under any incentive compensation plan of the Company or a Related
Company; (B) all outstanding equity-based awards held by the Executive shall be
immediately forfeited; (C) subject to the following provisos, the Executive will
be required to pay to the Company, in cash, within five business days after
written demand is made therefor by the Company, an amount equal to any payments
received by the Executive under Sections 6(a) and 6(b); and (D) subject to the
following provisos, the Executive will be required to pay the Company, in cash,
within five (5) business days after written demand is made therefor by the
Company, an amount equal to any gain realized as a result of the exercise or
vesting of equity awards during the period commencing twelve months prior to the
Executive’s termination of employment for any reason and ending on the date of
payment; provided, however, that no forfeiture, cancellation, or repayment shall
take place with respect to any payments, benefits, or entitlements under this
Agreement or any other award agreement, plan, or practice, unless the Company
shall have first given the Executive written notice of its intent to so forfeit,
cancel, or require repayment and the Executive has not, within thirty (30)
calendar days after such notice has been given, ceased such impermissible
Competitive Activity or other activity in violation of this Agreement; and
provided further, however, that such prior notice procedure shall not be
required with respect to (A) a Competitive Activity or violation of Section 5(b)
of this Agreement which the Executive initiated after the Company had informed
the Executive in writing that it believed such activity violated this Agreement
or the Company’s noncompetition guidelines or (B) any Competitive Activity
regarding products or services which are part of a line of business which the
Executive knew or should have known represented more than five percent (5%) of
the Company’s consolidated gross revenues for the most recently completed fiscal
year prior to the termination of the Executive’s employment.


(iii)Executive agrees that (A) the Company, in addition to any other remedies
available to it for a breach or threatened breach of Sections 5(a) or (b), shall
be entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining the Executive from any actual or threatened
breach of this Section 5; and (B) if a bond is required to be posted in order
for the Company to secure an injunction or other equitable remedy, the parties
agree that the bond need not be more than a nominal sum. If a final and
non-appealable judicial determination is made that any of the provisions of this
Section 5 constitutes an unreasonable or otherwise unenforceable restriction
against the Executive, the provisions of this Section 5 will not be rendered
void but will be deemed to be modified to the minimum extent necessary to remain
in force and effect for the greatest period and to the greatest extent that such
court determines constitutes a reasonable restriction under the circumstances.
Moreover, notwithstanding the fact that any provision of this Section 5 is
determined not to be specifically enforceable, the Company will nevertheless be
entitled to recover monetary damages as a result of the Executive’s breach of
such provision.


















--------------------------------------------------------------------------------




6.Termination Provisions.


(a)Severance Benefits. Prior to a Change in Control, if the Company terminates
the Executive’s employment for any reason other than Long-Term Disability or
Cause, or if the Executive resigns for Good Reason, subject to Section 6(g), the
Executive shall be entitled to:


(i)Severance payments in an aggregate amount equal to two (2) times the sum of:
(A) Executive’s then-current Base Salary (disregarding any reduction in salary
made in contemplation of such termination of employment), (B) the Company’s
profit-sharing, 401(k) match and other Company contributions made on behalf of
the Executive to the Company’s tax-qualified and nonqualified defined
contribution plans during the twelve (12) month period prior to the date of
termination, and (C) the Executive’s Target Annual Bonus for the year of
termination (“Total Severance Payment”). If the Total Severance Payment becomes
due to the Executive under this Agreement, subject to Section 7, such payment
shall be made in equal installments, in accordance with the Company’s regular
payroll practices and procedures, as if it were to be paid over the twenty-four
(24) month period following the date of Executive’s separation from service;
provided, however, that all unpaid portions of the Total Severance Payment shall
be distributed to the Executive in a lump sum on the payroll date immediately
preceding March 15 of the calendar year following the calendar year in which the
date of termination occurs.


(ii)If such termination occurs prior to the payment of the Executive’s Annual
Bonus payable with respect to the immediately preceding calendar year, payment
of such Annual Bonus for such period, in the amount, and at such time, as he
would otherwise have been entitled under the terms of the BPP had employment not
terminated.


(iii)All outstanding stock options, stock appreciation rights, restricted stock
units, restricted shares and other equity-based awards (the “Equity Incentives”)
held by the Executive shall be governed by the terms and conditions of the
equity compensation plans and award agreements pursuant to which they were
granted.


(iv)The Executive shall be entitled to Company-provided continuation of medical,
dental, vision and prescription coverage, but not Long-Term Disability coverage
(the “Benefits”) (on either an insured or a self-insured basis, in the sole
discretion of the Company) for the Executive and his “Eligible Dependents” (as
determined under the terms of the Company’s health and welfare benefit plans in
effect as of the date of termination), on substantially the same terms of such
coverage as are in existence immediately prior to the Executive’s date of
termination (subject to commercial availability of such coverage), until the
earlier of: (A) the date on which the Executive becomes eligible to be covered
under Medicare or another employer’s group health plan; or (B) the twenty-four
(24) month anniversary of the Executive’s date of termination; provided,
however, that such coverage shall run concurrently with any coverage available
to the Executive and his Eligible Dependents under COBRA; and provided further,
however, that the Executive shall immediately notify the Company if he or his
Eligible Dependents become covered under Medicare or another employer’s group
health plan, at which time the Company’s provision of medical coverage for the
Executive and/or his Eligible Dependents, as applicable, will cease. The
Executive shall not be entitled to any other perquisites (except as otherwise
explicitly provided in the applicable perquisite plan or policy or in this
Agreement).






--------------------------------------------------------------------------------




(b)Change in Control Benefits. After a Change in Control, if the Company
terminates the Executive’s employment for any reason other than Cause or
Long-Term Disability, or if the Executive resigns for Good Reason, subject to
Section 6(g), the Executive shall be entitled to:


(i)Change in Control payments in a lump sum in an aggregate amount equal to
three (3) times the sum of: (A) the Executive’s then-current Base Salary
(disregarding any reduction in salary made after the Change in Control or in
contemplation of the Change in Control), (B) the Executive’s Target Annual Bonus
for the year of termination or, if greater, the Target Annual Bonus for the year
in which the Change in Control occurred, and (C) the Company’s profit-sharing,
401(k) match and other Company contributions made on behalf of the Executive to
the Company’s tax-qualified and nonqualified defined contribution plans during
the twelve (12) months prior to the date of termination (“Total Change in
Control Payment”). The Total Change in Control Payment shall be paid within
sixty (60) days after the date of the Executive’s separation from service and
shall be contingent on the release described in Section 6(g) becoming effective
subject to the provision contained in Section 7(h).


(ii)If such termination occurs prior to the payment of the Executive’s Annual
Bonus payable with respect to the immediately preceding calendar year, payment
of such Annual Bonus for such period, in the amount, and at such time, as he
would otherwise have been entitled under the terms of the BPP had his employment
not terminated.


(iii)Notwithstanding the terms and conditions of the applicable equity
compensation plans and award agreements, all unvested Equity Incentives held by
the Executive as of the date of termination will become fully vested and, in the
case of options or stock appreciation rights, will become immediately
exercisable and remain outstanding pursuant to their terms; provided, however,
that the treatment of all awards held by the Executive that are subject to
performance-based vesting criteria shall be governed by the terms and conditions
of the equity compensation plans and award agreements and/or award terms
pursuant to which they were granted.


(iv)The Executive shall be entitled to Company-provided continuation of Benefits
(on either an insured or a self-insured basis, in the sole discretion of the
Company) for the Executive and his Eligible Dependents, on substantially the
same terms of such coverage as are in existence immediately prior to the
Executive’s date of termination (subject to commercial availability of such
coverage), until the earlier of: (A) the date on which the Executive becomes
eligible to be covered under Medicare or another employer’s group health plan,
or (B) the third anniversary of the Executive’s date of termination; provided,
however, that such coverage shall run concurrently with any coverage available
to the Executive and his Eligible Dependents under COBRA; and provided further,
however, that the Executive shall immediately notify the Company if he and his
Eligible Dependents become covered under Medicare or another employer’s group
health plan, at which time the Company’s provision of medical coverage for the
Executive and/or his Eligible Dependents, as applicable, will cease. The
Executive shall not be entitled to any other perquisites (except as otherwise
explicitly provided in the applicable perquisite plan or policy or in this
Agreement).


(c)Benefits Upon Termination Due to Death or Long-Term Disability. If, at any
time during the Term, the Executive’s employment terminates as a result of the
Executive’s death or Long-Term Disability, the Executive or his estate (as
applicable) shall be entitled to:


(i)Payment of any unpaid Base Salary accrued through the date of termination (to
be paid on the scheduled payment date for such Base Salary) and any unreimbursed
business expenses incurred through the date of termination.




--------------------------------------------------------------------------------






(ii)Subject to Section 6(g), such amount, if any, as may be determined by the
Committee with Board approval based on the Executive’s Target Annual Bonus under
the BPP (to be paid within 60 (sixty) days after the date of the Executive’s
separation from service).


(iii)Continuation of the ability of the Executive or the Executive’s
beneficiaries (as applicable) to exercise all outstanding awards granted to the
Executive under the Incentive Plan that became vested and exercisable on or
prior to such date of termination in accordance with the terms and conditions of
such grants.


(d)Termination for Cause. If the Executive’s employment is terminated for Cause
at any time during the Term, the Executive shall not receive any payments,
benefits, or other amounts provided by this Agreement, other than payment of any
unpaid Base Salary accrued through the date of termination (to be paid on the
scheduled payment date for such Base Salary), and payment of any unreimbursed
business expenses incurred through the date of termination (but shall still be
subject to the restrictive covenants set forth in Section 5 of this Agreement).
The Executive shall remain entitled to all benefits under the Company’s
tax-qualified retirement plans and shall remain eligible for certain benefits
under other employee benefit plans, in each case subject to, and in accordance
with, the terms of such plans. The Executive’s employment may not be terminated
for Cause unless and until the Company delivers to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the members of the Board who are independent directors at a meeting of the
Board called and held for such purpose (after reasonable notice to the Executive
and an opportunity for the Executive, together with counsel, to be heard before
the Board) finding that, in the good faith opinion of the Board, the Executive
was guilty of conduct constituting Cause and specifying the particulars thereof
in detail.


(e)Termination Due to Voluntary Resignation Without Good Reason. If the
Executive voluntarily resigns without Good Reason during the Term, the Executive
shall not be entitled to any payments, benefits or other amounts under this
Agreement, other than payment of any unpaid Base Salary accrued through the date
of termination (to be paid on the scheduled payment date for such Base Salary),
and for payment of any unreimbursed business expenses incurred through the date
of termination (but shall still be subject to the restrictive covenants set
forth in Section 5 of this Agreement). The Executive shall remain entitled to
all benefits under the Company’s tax-qualified retirement plans and shall remain
eligible for certain benefits under other employee benefit plans (including,
without limitation, any plans providing for Equity Incentives), in each case
subject to, and in accordance with, the terms of such plans.


(f)Notification Requirements for Termination for Good Reason.


(i)If the Executive determines that Good Reason exists to terminate his
employment with the Company, the Executive shall notify the Company in writing
of the specific event, within sixty (60) calendar days after the date that the
Executive becomes aware of the occurrence of such event, and such notice shall
also include the date on which the Executive will terminate employment with the
Company, which date shall be no earlier than thirty (30) calendar days after the
date of such notice and no later than the second anniversary of the date of the
occurrence of the event giving rise to Good Reason; provided, however, that the
Board, in its sole discretion, may relieve the Executive of his duties effective
immediately upon the Company’s receipt of notice provided pursuant to this
Section 6(f).










--------------------------------------------------------------------------------




(ii)If the Company agrees with the Executive’s determination that the event
specified in the Executive’s notice constitutes Good Reason, the Company, in its
sole discretion, shall either: (A) undertake to cure the circumstances that gave
rise to Good Reason within thirty (30) calendar days of the Company’s receipt of
notice from the Executive under Section 6(f)(i) above; or (B) advise the
Executive that his employment with the Company shall terminate on his date of
termination as determined under Section 6(f)(i) above. If the Company disputes
the existence of Good Reason, the Company shall have the burden of proof to
establish that Good Reason does not exist.


(iii)Notwithstanding the date on which the Executive’s termination occurs
following the completion of the steps set forth in this Section 6(f), so long as
an event that constitutes Good Reason occurs during the Term and the Executive
delivers the written notice of termination for Good Reason to the Company at any
time prior to the expiration of the Term, for purposes of the payments, benefits
and other entitlements set forth in this Section 6, the termination of the
Executive’s employment pursuant thereto shall be deemed to be a resignation for
Good Reason during the Term.


(g)Conditional Payments. Subject to Section 7, any payments or benefits made
pursuant to this Section 6 will be subject to and conditioned upon the
Executive’s compliance with the provisions, restrictions and limitations of
Section 5 of this Agreement, but not otherwise subject to offset or mitigation.
In addition, unless on or prior to the sixtieth (60th) day following the date of
termination: (i) the Executive or the Executive’s estate (as applicable) shall
have signed and the Company shall have received, a Release and Agreement
releasing the Company, Related Companies, and their respective directors,
officers, employees and agents (“Released Parties”) from any and all claims and
liabilities, and promising to the fullest extent allowed by law, never to sue
any of the Released Parties (such Release and Agreement shall be in the form set
forth in Appendix III); and (ii) such Release and Agreement shall have become
irrevocable, then (A) no payment shall be paid or made available to the
Executive under Section 6(a)(i) or 6(b)(i), (B) no unvested Equity Incentive
shall become vested pursuant to Section 6(b)(iii) and instead, all then unvested
Equity Incentives shall be immediately forfeited, and (C) the Company shall be
relieved of all obligations to make any further payments, or provide or make
available any Benefits, to the Executive pursuant to Section 6(a)(iv) or
6(b)(iv), and (D) the Executive shall be required to repay the Company, in cash,
within five (5) business days after written demand is made therefor by the
Company, an amount equal to the value of any Benefits received by the Executive
pursuant to Section 6(a)(iv) or 6(b)(iv).


7.Section 409A of the Code. The provisions of this Section 7 shall apply
notwithstanding any provision in this Agreement to the contrary.


(a)Intent to Comply with Section 409A of the Code. The parties intend for this
Agreement to comply with Section 409A of the Code, and all provisions of this
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code.


(b)Six-Month Delay of Certain Payments. If, at the time of the Executive’s
separation from service (within the meaning of Section 409A of the Code), (i)
the Executive shall be a specified employee (within the meaning of Section 409A
of the Code and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under this Agreement or any other plan, policy,
arrangement or agreement of or with the Company or any Related Company (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six (6)-month delay rule




--------------------------------------------------------------------------------




set forth in Section 409A of the Code in order to avoid taxes or penalties under
Section 409A of the Code, then the Company (or a Related Company, as applicable)
shall not pay any such amount on the otherwise scheduled payment date but shall
instead accumulate such amount and pay it, without interest, on the first day of
the seventh (7th) month following such separation from service.


(c)Prohibition of Offsets. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to or for the benefit of the Executive under any Company Plan may not be
reduced by, or offset against, any amount owing by the Executive to the Company
or any Related Company.


(d)Amendment of Deferred Compensation Plans; Indemnification for Section 409A
Taxes. From and after the Effective Date and for the remainder of the Term, (i)
the Company shall administer and operate this Agreement and any “nonqualified
deferred compensation plan” (as defined in Section 409A of the Code) (and any
other arrangement that could reasonably be expected to constitute such a plan)
in which the Executive participates and the Executive’s rights and benefits
hereunder and thereunder in compliance with Section 409A of the Code and any
rules, regulations or other guidance promulgated thereunder as in effect from
time to time, (ii) if the Company determines that any provision of this
Agreement or any such plan or arrangement does not comply with Section 409A of
the Code or any such rules, regulations or guidance and that the Executive may
become subject to additional taxes and penalties under Section 409A of the Code
(“Section 409A Tax”), the Company shall amend or modify such provision to avoid
the application of such Section 409A Tax but only to the minimum extent
necessary to avoid the application of such Section 409A Tax and only to the
extent that the Executive would not, as a result, suffer (A) any reduction in
the total present value of the amounts otherwise payable to the Executive
(determined without application of the Section 409A Tax), or the benefits
otherwise to be provided to the Executive, by the Company, (B) any material
increase in the risk of the Executive not receiving such amounts or benefits
which he would have received without the application of the Section 409A Tax and
any amendment pursuant to this Section 7 or (C) unless the Executive otherwise
expressly consents in writing, any significant reduction in the Executive’s
legal rights under this Agreement or any Company Plan, and (iii) if,
notwithstanding the foregoing, the Executive is subject to a Section 409A Tax
with respect to any such provision, the Company shall indemnify and hold the
Executive harmless against all taxes (and any interest or penalties imposed with
respect to such taxes) imposed as a result of the Company’s failure to comply
with clause (i) of this Section 7(d).


(e)Payment Schedules Relating to Tax Indemnification. Any amounts payable to the
Executive in respect of indemnification pursuant to Section 7(d) for the Section
409A Tax (each, a “Section 409A Tax Adjustment Payment”) shall be paid to the
Executive as soon as practicable after the applicable liability is incurred, but
in any event not later than the last day of the calendar year after the calendar
year in which the Executive remits the applicable taxes, interest or penalties
to the applicable taxing authority, in accordance with Treas. Reg. Section
1.409A-3(i)(1)(v) or any successor thereto. Furthermore, any amounts that the
Executive becomes entitled to receive in respect of costs and expenses incurred
in connection with a contest relating to Section 7(d) shall be paid to the
Executive as soon as practicable after the applicable cost is incurred, but in
any event not later than the later of (i) the last day of the calendar year
after the calendar year in which the Executive remits the underlying taxes to
the applicable taxing authority and (ii) the last day of the calendar year after
the calendar year in which the applicable contest is concluded.










--------------------------------------------------------------------------------




(i)Notice. The Executive shall notify the Company in writing of any written
claim by the IRS that, if successful, would require the payment by the Company
of a Section 409A Tax Adjustment Payment or the recalculation of a Section 409A
Tax Adjustment Payment. The notification shall apprise the Company of the nature
of such claim, including (A) a copy of the written claim from the IRS; (B) the
identification of the element of compensation and/or benefit that is the subject
of such IRS claim; and (C) the date on which such claim is requested to be paid.
Such notification shall be given as soon as practicable, but no later than ten
(10) business days after the Executive actually receives notice in writing of
such claim. The failure of the Executive to properly notify the Company of the
IRS claim (or to provide any required information with respect thereto) shall
not affect any rights granted to the Executive under this Section 7, except to
the extent that the Company is materially prejudiced in the challenge to such
claim as a direct result of such failure.


(ii)Payment. Within ten (10) business days following receipt of such written
notification by the Executive of such IRS claim, the Company shall pay to the
Executive a Section 409A Tax Adjustment Payment, or the excess of a recalculated
Section 409A Tax Adjustment Payment over the initial Section 409A Tax Adjustment
Payment, as applicable, related to the element of compensation and/or benefit
which is the subject of the IRS claim. Within ten (10) business days following
such payment to the Executive, the Executive shall provide to the Company
written evidence that he has paid the claim to the IRS (the United States
Treasury).


(iii)Contest. If the Company notifies the Executive in writing, within sixty
(60) business days following receipt from the Executive of notification of the
IRS claim, that it desires to contest such claim, the Executive shall:


(A) Give the Company any information reasonably requested by the Company
relating to such claim;    


(B) Take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to the Executive;


(C) Cooperate with the Company in good faith in order to effectively contest
such claim; and


(D) Permit the Company to participate in any proceedings relating to such claim
if the Company elects not to assume and control the defense of such claim;


























--------------------------------------------------------------------------------




provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold harmless the Executive, on an
after-tax basis, for any Section 409A Tax and Income Taxes (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 7, the Company shall have the right, at its sole
option, to assume the control of all proceedings in connection with such
contest, in which case it may pursue or forego any and all administrative
appeals, proceedings, hearings, and conferences with the taxing authority in
respect of such claim, and may direct the Executive to sue for a refund or
contest the claim in any permissible manner. The Executive agrees to prosecute
such contest, as directed by the Company, to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; and provided further, however,
that (A) if the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis, and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Section 409A Tax or Income Taxes (including
interest or penalties) imposed with respect to such advance or with respect to
any imputed income in connection with such advance and (B) any extension of the
statute of limitations relating to payment of tax for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s rights to
assume the control of the contest shall be limited to issues with respect to
which a Section 409A Tax Adjustment Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the IRS or any other taxing authority. To the extent that the
contest of the IRS claim is successful, the Section 409A Tax Adjustment Payment
related to the element of compensation and/or benefit that was the subject of
the claim shall be recalculated in accordance with the provisions of this
Section 7(e).


(f)Designation of Installments as Separate Payments. For purposes of Section
409A of the Code, each installment payment to the Executive provided for in this
Agreement or any Company Plan shall be deemed to be a “separate payment” within
the meaning of Treas. Reg. Section 1.409A-2(b)(iii) or any successor thereto.


(g)Timing of Reimbursement Payments and Other Benefits. Except as specifically
permitted by Section 409A of the Code, the benefits and reimbursements,
including for legal fees, provided to the Executive under this Agreement and any
Company Plan during any calendar year shall not affect the benefits and
reimbursements to be provided to the Executive under the relevant section of
this Agreement or Company Plan in any other calendar year and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit, in accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any
successor thereto. Furthermore, reimbursement payments shall be made to the
Executive as promptly as practicable following the date that the applicable
expense is incurred, but in any event not later than the last day of the
calendar year following the calendar year in which the underlying fee, cost or
expense is incurred.


(h)Timing of Payments Following Execution of a Release. Any installments
scheduled to be paid pursuant to Section 6(a)(i) during any sixty (60) day
period following the date of the Executive’s separation from service shall be
delayed until the release described in Section 6(g) becomes effective, provided
that if such sixty (60) day period begins in one calendar year and ends in
another calendar year, then such installments shall be paid in the later of such
calendar years. Similarly, if the sixty (60) day period provided for in Section
6(b)(i) begins in one calendar year and ands in another calendar year, then such
payment shall be made in the later of such calendar years.






--------------------------------------------------------------------------------




8.Legal Fees. If it shall be necessary or desirable for the Executive to retain
legal counsel or incur other costs and expenses in connection with enforcement
of the Executive’s rights under this Agreement, the Company shall pay (or the
Executive shall be entitled to recover from the Company, as the case may be) his
reasonable attorneys’ fees and cost and expenses incurred prior to the tenth
anniversary of the expiration of the Term in connection with enforcement of his
rights (including the enforcement of any arbitration award in court), (a) if the
action relates to the Executive’s employment with the Company or a Related
Company during a period ending prior to a Change in Control, only if a final
decision in connection with a material issue of the litigation (or arbitration)
is issued in the Executive’s favor by an arbitrator or a court of competent
jurisdiction, and (b) if the action relates to the Executive’s employment with
the Company or a Related Company during a period following a Change in Control
or during a period that both precedes and follows a Change in Control,
regardless of the final outcome, unless, in the case of this clause (b), the
arbitrator or court shall determine that under the circumstances recovery by the
Executive of all or a part of any such fees and costs and expenses would be
unjust.


9.Indemnification. The Executive shall be entitled to indemnification by the
Company under the Indemnification Terms and Conditions described in Appendix III
to this Agreement.


10.Excise Tax. If it is determined (by the reasonable computation by an
independent accounting or consulting firm chosen by the Company (the “Firm”),
which determination shall be certified by the Firm and set forth in a
certificate delivered to the Executive) that the aggregate amount of the
payments, distributions, benefits and entitlements of any type paid or provided
to the Executive under the terms of this Agreement or under any other plan,
program, policy, or other arrangement, either alone or in combination with other
elements of compensation and benefits paid or provided to the Executive
(including any payment, distribution, benefit or entitlement made by any person
or entity effecting a Change in Control), in each case, that could be considered
“parachute payments” within the meaning of Section 280G of the Code (such
payments, the “Parachute Payments”) that, but for this Section 10 would be
payable to the Executive, exceeds the greatest amount of Parachute Payments that
could be paid to the Executive without giving rise to any liability for any
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) or any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest or penalties, being hereafter collectively referred to as the “Excise
Tax”), then the aggregate amount of Parachute Payments payable to the Executive
shall not exceed the amount which produces the greatest after-tax benefit to the
Executive after taking into account any Excise Tax to be payable by the
Executive, as determined by the Firm upon discussion with, and reasonable
approval by, the Executive. For the avoidance of doubt, this provision will
reduce the amount of Parachute Payments otherwise payable to the Executive, if
doing so would place the Executive in a better net after-tax economic position
as compared with not doing so (taking into account the Excise Tax payable in
respect of such Parachute Payments). The Executive shall be permitted to provide
to the Company written notice specifying which of the Parachute Payments will be
subject to reduction or elimination; provided, however, that to the extent that
the Executive’s ability to exercise such authority would cause any Parachute
Payment to become subject to any Section 409A Tax, or if the Executive does not
provide the Company with any such written notice, the Company shall reduce or
eliminate the Parachute Payments by first reducing or eliminating the portion of
the Parachute Payments that are payable in cash and then by reducing or
eliminating the non-cash portion of the Parachute Payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
furthest in time from the date of the Firm’s determination. Except as set forth
in the preceding sentence, any notice given by the Executive pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.






--------------------------------------------------------------------------------




11.Wage Withholding and Reporting. All taxable payments, reimbursements,
benefits, and other amounts payable or provided by the Company pursuant to this
Agreement shall be subject to applicable wage withholding of Income Taxes and
shall be reported on IRS Form W-2.


12.Dispute Resolution. Except as otherwise provided by Section 5(e) (Remedies)
above, any controversy or claim arising out of or relating to this Agreement (or
the breach thereof) shall be settled by arbitration in the City of Chicago in
accordance with the laws of the State of Illinois by one arbitrator. The
arbitrator shall be appointed pursuant to Rule 11 of the American Arbitration
Association’s Commercial Arbitration Rules, amended and effective September 15,
2005. The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association. Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.


13.Termination Provisions. The Term may be terminated at any time by the Company
upon six (6) month’s advance written notice to the Executive; provided, however,
that if a Change in Control occurs prior to the expiration of the Term, the Term
shall not terminate prior to the second (2nd) anniversary of the date on which
the Change in Control occurs.


14.Company’s Reservation of Rights. The Company reserves the right to
discontinue or modify its compensation, incentive, benefit, and perquisite
plans, programs, and practices at any time and from time to time. Moreover, the
brief summaries contained herein are subject to the terms of such plans,
programs, and practices. For purposes of any and all employee benefit plans, the
definition of compensation is as stated in such plans. The severance benefits
payable under Section 6 of this Agreement are in lieu of all other severance
benefits which the Executive would otherwise be entitled to receive from the
Company and any Related Company, except as may otherwise be provided in a
written agreement specifically referencing this Section 14. The Executive
acknowledges and agrees that the severance benefits to which the Executive may
become entitled under this Agreement are in excess of those to which the
Executive would be entitled to under the Company’s otherwise applicable
severance pay plans, and that the Company is agreeing to provide such severance
benefits in consideration for the Executive’s agreement to the terms and
conditions of Section 5 of this Agreement.


15.Entire Agreement; Amendments. This Agreement represents the entire agreement
between the Executive and the Company in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations, or warranties, whether oral or written, by any
officer, executive, or representative of any party hereto. Except as
specifically provided in Section 7, no amendments or modifications to this
Agreement may be made except in writing signed by the Company (as authorized by
the Board or the Committee) and the Executive.


16.Survivorship. The respective rights and obligations of the parties hereunder
shall survive the expiration of the Term and any termination of the Executive’s
employment to the extent necessary to the intended preservation of such rights
and obligations.


17.Notices. Any notice and all other communications provided for in this
Agreement to be given to a party shall be in writing and shall be deemed to have
been duly given when delivered in person or two (2) business days after being
placed in the United States mails by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the party concerned at the
address indicated below or to such changed address as such party may
subsequently furnish to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt:




--------------------------------------------------------------------------------






If to the Company:
Brunswick Corporation
1 N. Field Court
Lake Forest, IL 60045
Attn: Chief Human Resources Officer, with a copy to the Vice-President, General
Counsel and Secretary


If to the Executive:
at the last address filed with the Company
18.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law. In
furtherance and not in limitation of the foregoing, should the duration or
geographical extent of, or business activities covered by, any provision of this
Agreement be in excess of that which is valid and enforceable under applicable
law, then such provision shall be construed to cover only that duration, extent,
or activities which may be validly enforced.


19.Headings. Headings to Sections hereof are for convenience of reference only
and shall not be construed to alter or affect the meaning of any provision of
this Agreement.


20.Injunctive Relief. If there is a breach or threatened breach of the
provisions of this Agreement, the non-breaching party shall be entitled to an
injunction restraining the breaching party from such breach. Nothing herein
shall be construed as prohibiting either party from pursuing any other remedies
for a breach or threatened breach of this Agreement.


21.No Assignment or Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation, or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void, and of no effect; provided, however, that nothing in this Section
21 shall preclude the assumption of such rights by executors, administrators, or
other legal representatives of the Executive or his estate and their assigning
any rights hereunder to the person or persons entitled thereto; and provided
further, however, that the Company may not assign this Agreement except in
connection with an assignment or disposition of all or substantially all of the
assets or stock of the Company or the division, subsidiary, or business unit for
which the Executive is providing services under this Agreement or by law as a
result of a merger or consolidation.


22.Successors, Assumption of Contract. This Agreement shall be binding upon and
inure to the benefit of the Company and any successor of the Company. The
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. As used in this
Agreement, except for purposes of Section 5(a), the term “Company” shall mean
the Company as hereinbefore defined and any successor of the Company and any
permitted assignee to which this Agreement is assigned.






--------------------------------------------------------------------------------




23.Work For Hire Acknowledgment; Assignment. The Executive acknowledges that all
of the Executive’s work on and contributions to the Company’s products (the
“Products”) including, without limitation, any and all patterns, designs, and
other expressions in any tangible medium (collectively, the “Works”) are within
the scope of the Executive’s employment and are a part of the services, duties,
and responsibilities of the Executive. All of the Executive’s work on and
contributions to the Works will be rendered and made by the Executive for, at
the instigation of, and under the overall direction of, the Company, and all of
the Executive’s said work and contributions, as well as the Works, are and at
all times shall be regarded as “work made for hire” as that term is used in the
United States copyright laws. Without curtailing or limiting this
acknowledgment, the Executive hereby assigns, grants, and delivers exclusively
to the Company, as to work on and contribution to the Products pursuant hereto,
all rights, titles, and renewals. The Executive will execute and deliver to the
Company, or its successors and assigns, such other and further assignments,
instruments, and documents as it from time to time reasonably may request for
the purpose of establishing, evidencing, and enforcing or defending its
complete, exclusive, perpetual, and worldwide ownership of all rights, titles,
and interests of every kind and nature whatsoever, including all copyrights, in
and to the Works. The Executive hereby constitutes and appoints the Company as
his agent and attorney-in-fact, with full power of substitution, to execute and
deliver said assignments, instruments, or documents as the Executive may fail or
refuse to execute and deliver, this power and agency being coupled with an
interest and being irrevocable.


24.Governing Law. The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of Illinois, without
regard to its choice of laws provisions, for contracts made and to be performed
wholly in such state; provided, however, the rights of the Executive to
indemnification under Section 9 shall be governed by the laws of the State of
Delaware.


25.Termination of Initial Agreement. From and after the Effective Date, this
Agreement shall supersede any other employment agreement, severance agreement,
indemnification agreement and change of control agreement between the parties.


26.Counterparts. This Agreement may be executed in counterparts, any one of
which shall be deemed the original without reference to the others.


IN WITNESS THEREOF, the Executive and the Company have executed these TERMS AND
CONDITIONS OF EMPLOYMENT as of the Effective Date.


Executive
Brunswick Corporation
 
 
By:/S/ MARK D. SCHWABERO
Mark D. Schwabero


By:/S/ J. STEVEN WHISLER
J. Steven Whisler
Chair, Human Resources and Compensation Committee
 
 







--------------------------------------------------------------------------------




Appendix I


Definitions.
1.
“Annual Bonus” shall have the meaning set forth in Section 4(b) of this
Agreement.



2.
“Brunswick” shall mean the Company.



3.
“Base Salary” shall have the meaning set forth in Section 4(a) of this
Agreement.



4.
“Benefits” shall have the meaning set forth in Section 6(a)(iv) of this
Agreement.



5.
“Board” shall mean the Board of Directors of the Company.



6.
“BPP” shall have the meaning set forth in Section 4(b) of this Agreement.



7.
“Business Relocation Beyond a Reasonable Commuting Distance” shall mean that, as
a result of either a relocation of the Company or a reassignment of the
Executive, a change occurs in the Executive’s principal work location to a
location that (i) is more than fifty (50) highway miles from the Executive’s
principal work location immediately prior to the relocation, and (ii) increases
the Executive’s commuting distance in highway mileage.



8.
“Cause” shall mean the Executive’s:



(a)
Conviction of a crime, including by a plea of guilty or nolo contendere,
involving theft, fraud, perjury, or moral turpitude;

(b)
Intentional or grossly negligent disclosure of confidential or trade secret
information of the Company or a Related Company to anyone not entitled to such
information;

(c)
Willful omission or dereliction of any statutory or common law duty of loyalty
to the Company or a Related Company;

(d)
A willful and material violation of the Company’s Code of Conduct or any other
written Company policy; or

(e)
Repeated failure to carry out the material components of the Executive’s duties
despite specific written notice to do so by the Board, other than any such
failure as a result of incapacity due to physical or mental illness.

















--------------------------------------------------------------------------------




9.
“Change In Control” shall mean the happening of any of the following events:



(a)
Any individual, entity, or group (within the meaning of Sections 13(d)(3) or
14(d)(2) of the Exchange Act) (an “Entity”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
either (A) the outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”), or (B) the combined voting power of the
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following: (1) any acquisition by the Company or any subsidiary,
(2) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by, or under common
control with, the Company, (3) any acquisition by an underwriter temporarily
holding such Outstanding Company Common Stock or Outstanding Company Voting
Securities pursuant to an offering of such securities or (4) any acquisition by
any corporation pursuant to a transaction which complies with clauses (A), (B),
and (C) of paragraph (c) of this definition;



(b)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute a majority thereof; provided,
however, that any individual becoming a director whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
50% of the directors then comprising the Incumbent Board shall be considered as
though such individual was a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of an Entity other than the Board;



(c)
Consummation of a transaction involving (i) a merger, reorganization or
consolidation of the Company or any direct or indirect subsidiary of the
Company, or (ii) a sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”); excluding, however,
such a Corporate Transaction pursuant to which (A) all or substantially all of
the individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than sixty percent (60%) of, respectively, the outstanding
shares of common stock, and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation or other person which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (each, a
“Continuing Company”) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be
(excluding any outstanding voting securities of the Continuing Company that such
beneficial owners hold immediately following the consummation of the Corporate
Transaction as a result of their ownership prior to such consummation of voting
securities of any corporation or other entity involved in or forming part of the
Continuing Company, other than the Company or one of its subsidiaries), (B) no
Entity (other than the Company, any employee benefit plan (or related trust) of
the Company, or the Continuing Company will beneficially own,





--------------------------------------------------------------------------------




directly or indirectly, twenty-five percent (25%) or more of, respectively, the
outstanding shares of common stock of the Continuing Company or the combined
voting power of the outstanding voting securities of the Continuing Company
entitled to vote generally in the election of directors, unless such ownership
resulted solely from ownership of securities of the Company prior to the
Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will, immediately after the consummation of the Corporate Transaction,
constitute at least a majority of the members of the board of directors of the
Continuing Company; or


(d)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



10.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.



11.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations thereunder as in effect from time to time.



12.
“Committee” shall mean the Human Resources and Compensation Committee of the
Board.



13.
“Company” shall mean Brunswick Corporation, a Delaware corporation.



14.
“Competitive Activity” shall have the meaning set forth in Section 5(a)(i) of
this Agreement.



15.
“Confidential Information” shall have the meaning set forth in Section 5(b)(iii)
of this Agreement.



16.
“Effective Date” shall have the meaning set forth in the Preamble of the
Agreement.



17.
“Eligible Dependents” shall have the meaning set forth in Section 6(a)(iv) of
this Agreement.



18.
“Equity Incentives” shall have the meaning set forth in Section 6(a)(iii) of
this Agreement.



19.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.



20.
“Excise Tax” shall have the meaning set forth in Section 10 of this Agreement.



21.
“Executive” shall mean the individual identified in the Preamble to this
Agreement.



22.
“Firm” shall have the meaning set forth in Section 10 of this Agreement.



23.
“Good Reason” shall mean the occurrence of any of the following events without
the Executive’s express written consent:



(a)
A material breach by the Company of any provision of this Agreement including,
without limitation, the Company’s failure to pay any portion of Executive’s
compensation when due or to include Executive in any bonus or incentive plan
that applies to similarly situated senior executives of the Company;









--------------------------------------------------------------------------------




(b)
The Company’s failure to provide, or continue to provide, Executive with either
the perquisites or employee health and welfare benefits (including, without
limitation, life insurance, medical, dental, vision, long-term disability and
similar benefits), generally provided to similarly situated senior executives of
the Company;



(c)
A change, at any time before, on or after a Change in Control, in the
Executive’s duties and responsibilities such that the Executive is no longer the
Company’s Chairman and Chief Executive Officer or a significant adverse change
occurring after a Change in Control in the nature, scope or status of the
Executive’s authorities or duties from those in effect immediately prior to the
Change in Control;



(d)
A Reduction in Compensation;



(e)
A Business Relocation Beyond a Reasonable Commuting Distance; and



(f)
Following a Change in Control, the Company’s failure to obtain a satisfactory
agreement from any successor to assume and agree to abide by terms of this
Agreement.



24.
“Income Taxes” shall mean any tax on personal income (including any employment
and payroll tax) that is levied by the federal government of the United States
or any by any state or local government within the United States or any foreign
government.



25.
“Incentive Plan” shall have the meaning set forth in Section 4(c) of this
Agreement.



26.
“IRS” shall mean the Internal Revenue Service.



27.
“Long-Term Disability” shall mean the Executive’s mental or physical condition
which would render the Executive eligible to receive disability benefits under
the Company’s long-term disability plan then in effect.



28.
“Parachute Payments” shall have the meaning set forth in Section 10 of this
Agreement.



29.
“Proceeding” shall have the meaning set forth in Section 5(c) of this Agreement.



30.
“Products” shall have the meaning set forth in Section 24 of this Agreement.































--------------------------------------------------------------------------------




31.
“Reduction in Compensation” shall mean (A) if within two (2) years following a
Change in Control, (i) a reduction in the Executive’s “Total Annual
Compensation” (defined as the sum of the Executive’s Base Salary and Target
Annual Bonus) for any calendar or fiscal year, as applicable, to an amount that
is less than the Executive’s Total Annual Compensation in effect immediately
prior to such reduction (“Compensation Reduction”), (ii) the elimination of any
Company incentive compensation plan in which Executive is a participant
(including, without limitation, BPP and the Incentive Plan) without the adoption
of a substantially comparable replacement plan (“Compensation Plan
Elimination”), or (iii) the failure to provide the Executive with equity
compensation opportunities or long-term cash incentive compensation
opportunities that have a value that is substantially comparable to the value of
the equity compensation opportunities provided to the Executive immediately
prior to the Change in Control; or (B) if other than within two (2) years
following a Change in Control, a Compensation Reduction, a Compensation Plan
Elimination or a reduction in equity compensation opportunities that is not
applicable to all similarly situated senior executives of the Company.



32.
“Related Company” shall mean any subsidiary or affiliate of the Company.



33.
“Released Parties” shall have the meaning set forth in Section 6(g) of this
Agreement.



34.
“Section 409A Tax” shall have the meaning set forth in Section 7 of this
Agreement.



35.
“Section 409A Tax Adjustment Payment” shall have the meaning set forth in
Section 7 of this Agreement.



36.
“Target Annual Bonus” shall have the meaning set forth in Section 4(b) of this
Agreement.



37.
“Term” shall have the meaning set forth in Section 3 of this Agreement.



38.
“Total Change in Control Payment” shall have the meaning set forth in Section
6(b)(i) of this Agreement.



39.
“Total Severance Payment” shall have the meaning set forth in Section 6(a)(i) of
this Agreement.



40.
“Works” shall have the meaning set forth in Section 24 of this Agreement.



































--------------------------------------------------------------------------------




Appendix II


GENERAL RELEASE
1.
I, Mark D. Schwabero, for and in consideration of certain payments to be made
and the benefits to be provided to me under the Terms and Conditions of
Employment, dated February 11, 2016 (the “Agreement”) with Brunswick Corporation
(the “Company”), and conditioned upon such payments and provisions, do hereby
REMISE, RELEASE, AND FOREVER DISCHARGE the Company and each of its part, present
and future subsidiaries and affiliates, their past, present and future officers,
directors, shareholders, partners, distributees, owners, trustees,
representatives, employees and agents, their respective successors and assigns,
heirs, executors and administrators (hereinafter collectively included within
the term the “Company”), acting in any capacity whatsoever, of and from any and
all manner of actions and causes of action, suits, debts, claims, charges,
complaints, grievances, liabilities, obligations, promises, agreements,
controversies, damages, demands, rights, costs, losses, debts and expenses of
any nature whatsoever, in law or in equity, which I ever had, now have, or
hereafter may have, or which my heirs, executors or administrators hereafter may
have, by reason of any matter, cause or thing whatsoever from the beginning of
my employment with Brunswick Corporation, to the date of these presents arising
from or relating in any way to my employment relationship, and the terms,
conditions and benefits payments resulting therefrom, and the termination of my
employment relationship with Brunswick Corporation, including but not limited
to, any claims which have been asserted, could have been asserted, or could be
asserted now or in the future under any federal, state or local law, statute,
rule, ordinance, regulation, or the common law, including, but not limited to,
claims or rights arising under the Age Discrimination in Employment Act, 29
U.S.C. § 621 et seq., as amended, the Americans With Disabilities Act, 42 U.S.C.
12101 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., as amended, any contracts between the Company and me and my common law
claims now or hereafter recognized and all claims for counsel fees and costs;
provided, however, that this General Release shall not apply to (i) any
entitlements under the terms of the Agreement; (ii) my right to be indemnified
by the Company, pursuant to the bylaws of the Company, for any liability, cost
or expense for which I would have been indemnified for actions taken on behalf
of the Company during the term and within the scope of my employment by the
Company; or (iii) any right I may have to challenge that I entered into this
General Release knowingly and voluntarily.

2.
Subject to the limitations of paragraph 1 above, I expressly waive all rights
afforded by any statute which expressly limits the effect of a release with
respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

3.
I agree and covenant that neither I, nor any person, organization, or other
entity acting on my behalf, has filed in any forum a charge, claim, suit, or
cause of action against the Company or its subsidiaries or affiliates relating
in any way to my employment relationship with the Company, or the termination
thereof. I further agree and acknowledge that the separation pay and benefits
the Company is providing to me pursuant to the Agreement shall be the sole
relief provided to me for the claims that are released by me in this General
Release and that I will not be entitled to recover and agree to waive any
monetary benefits or recovery against the Company or its subsidiaries or
affiliates in connection with any proceeding, claim, or charge without regard to
who has brought such proceeding, claim, or charge.





--------------------------------------------------------------------------------




4.
I hereby agree and recognize that my employment by the Company was permanently
and irrevocably severed on _______________, and the Company has no obligation,
contractual or otherwise to me to hire, rehire or re-employ me in the future. I
acknowledge that the terms of the Agreement provide me with payments and
benefits which are in addition to any amounts to which I otherwise would have
been entitled.

5.
I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local law, statute, rule, ordinance, regulation or the common law, or
of any duty owed by the Company and that the Agreement and this General Release
are made voluntarily to provide an amicable resolution of my employment
relationship with the Company and the termination of the Agreement.

6.
I hereby certify that I have read the terms of this General Release, that I have
been advised by the Company to discuss it with my attorney, and that I
understand its terms and effects. I acknowledge, further, that I am executing
this General Release of my own volition with a full understanding of its terms
and effects and with the intention of releasing all claims recited herein in
exchange for the consideration described in the Agreement, which I acknowledge
is adequate and satisfactory to me. None of the above-named parties, nor their
agents, representatives, or attorneys have made any representations to me
concerning the terms or effects of this General Release other than those
contained herein.

7.
I hereby acknowledge that I have been informed that I have the right to consider
this General Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this General Release for a period of
seven days following execution by giving written notice to the Company at 1 N.
Field Ct., Lake Forest, IL 60045-4811, Attention: Vice President, General
Counsel and Secretary.

8.
I hereby acknowledge that the provisions of Sections [], and of the Agreement
shall continue in full force and effect for the balance of the time periods
provided therein and that I will abide by and fully perform such obligations.

Intending to be legally bound hereby, I execute the foregoing General Release
this _____ day of ________________, 20___.


            
Mark D. Schwabero    


            
Date




    
















--------------------------------------------------------------------------------






Appendix III


INDEMNIFICATION TERMS AND CONDITIONS
Brunswick Corporation (the “Corporation”) shall indemnify Executive
(hereinafter, “Indemnitee”) against expenses and costs incurred by Indemnitee in
connection with any claims, suits or proceedings arising from his service to the
Corporation, to the fullest extent that is lawful in accordance with the
following terms and conditions:
1.    Acts and Omissions Covered By This Agreement. The Corporation’s agreement
to indemnify Indemnitee (“Agreement”) shall cover any act or omission by an
Indemnitee which (i) occurs or is alleged to have occurred by reason of his
being or having been an officer or a director, (ii) occurs or is alleged to have
occurred before, during or after the time when the Indemnitee served as an
officer or a director and (iii) gives rise to, or is the direct or indirect
subject of a claim in any threatened, pending or completed action, suit or
proceeding at any time or times whether during or after his service as an
officer or director.
2.    Indemnity.


(a)
The Corporation hereby agrees to indemnify, and keep indemnified in accordance
with, and to the fullest extent permitted by the Corporation’s charter and that
is lawful, and regardless of any by-law provision to the contrary, Indemnitee,
from and against any expenses (including attorney’s fees), judgments, fines,
taxes, penalties and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of the fact that he is or was an officer or a director of the Corporation
or is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise and whether or not such action is by or in the right of the
Corporation or that other corporation, partnership, joint venture, trust or
other enterprise with respect to which the Indemnitee serves or has served.







--------------------------------------------------------------------------------




(b)
Despite anything to the contrary in subsection (a), the Corporation agrees to
indemnify Indemnitee in a suit or proceeding initiated by the Indemnitee only if
the Indemnitee acted with the authorization of the Corporation in initiating
that suit or proceeding. However, an arbitration proceeding brought under
Section 8 shall not be subject to this subsection (b).

(c)
Except as set forth in Section 5 (Advancement of Expenses), the specific amounts
that were actually and reasonably incurred shall be indemnified by the
Corporation in the amount submitted by the Indemnitee unless the Board of
Directors (the “Board”) determines that the request is unreasonable or unlawful.
If the Board so determines and the Board and the Indemnitee cannot agree, any
disagreement they have shall be resolved by a decision of the arbitrator in an
arbitration proceeding pursuant to Section 8. For purposes of this Agreement,
references to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on a person with
respect to an employee benefit plan; and references to “serving at the request
of the Corporation” shall include any service as a director, officer, employee
or agent of the corporation which imposes duties on, or involves services by,
such director, officer, employee, or agent with respect to an employee benefit
plan, its participants, or beneficiaries.

(d)
Any indemnification payments made to the Indemnitee shall be made in a manner
that does not cause such payments to constitute deferred compensation under
Treas. Reg. 1.409A-1(b)(10) and any successor thereto.

3.    Burden of Proof. Indemnitee shall be presumed to be entitled to
indemnification for any act or omission covered in Section 1 of this Agreement.
The burden of proof of establishing that Indemnitee is not entitled to
indemnification because of the failure to fulfill some requirement of Delaware
law, the Corporation’s charter, by-laws, or this Agreement shall be on the
Corporation.
4.    Notice by Indemnitee. Indemnitee shall notify the Corporation in writing
of any matter with respect to which Indemnitee intends to seek indemnification
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written threat thereof; provided, however, that failure to so notify the
Corporation shall not constitute a waiver by Indemnitee of his rights hereunder.












--------------------------------------------------------------------------------




5.    Advancement of Expenses. In the event of any action, suit or proceeding
against Indemnitee which may give rise to a right of indemnification from the
Corporation pursuant to this Agreement, following written request to the
Corporation by the Indemnitee, the Corporation shall advance to Indemnitee
amounts to cover expenses incurred by Indemnitee in defending the action, suit
or proceeding in advance of final disposition upon receipt of (i) an undertaking
by or on behalf of the Indemnitee to repay the amount advanced if it shall be
ultimately determined in accordance with Section 3 of this Agreement that he is
not entitled to indemnification by the Corporation, and (ii) satisfactory
evidence as to the amount of such expenses. Indemnitee’s written certification
together with a copy of the statement paid or to be paid by Indemnitee shall
constitute satisfactory evidence unless determined to the contrary in an
arbitration proceeding conducted pursuant to Section 8 of this Agreement.
6.    Non-Exclusivity of Right of Indemnification. The indemnification rights
granted to Indemnitee under this Agreement shall not be deemed exclusive of, or
in limitation of, any rights to which Indemnitee may be entitled under Delaware
law, the Corporation’s charter or By-laws, any other agreement, vote of
stockholders or directors or otherwise.
7.    Termination of Agreement and Survival of Right of Indemnification.


(a)
Subject to subparagraph (b) of this section, this Agreement shall terminate when
the Indemnitee’s term of office as an officer or a director ends.

(b)
The rights granted to Indemnitee hereunder shall continue after termination as
provided in Section 1 and shall inure to the benefit of Indemnitee, his personal
representative, heirs, executors, administrators and beneficiaries, and this
Agreement shall be binding upon the Corporation, its successors and assigns.















--------------------------------------------------------------------------------




8.    Arbitration of all Disputes Concerning Entitlement. Any controversy or
claim arising out of or relating to this Agreement including, without
limitation, the Indemnitee’s entitlement to indemnification under this
Agreement, shall be settled by arbitration in the City of Chicago administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. Interest on any judgment shall
be assessed at a rate or rates the arbitrator considers just under the
circumstances. If it is necessary or desirable for the Indemnitee to retain
legal counsel or incur other costs and expenses in connection with enforcement
of his rights under this Agreement, the Corporation shall pay his reasonable
attorneys’ fees and costs and expenses incurred prior to the tenth anniversary
of the expiration of the “Term” (as defined in the Terms and Conditions of
Employment agreement between the Corporation and the Indemnitee, dated as of
[date], 20___, in connection with enforcement of his rights (including the
enforcement of any arbitration award in court), regardless of the final outcome,
unless the arbitrator determines that under the circumstances recovery by the
Indemnitee of all or a part of any such fees and costs and expenses would be
unjust.
9.    Governing Law. The Corporation’s obligations to indemnify Indemnitee under
these terms and conditions shall be governed by and interpreted in accordance
with the laws of the State of Delaware without regard to its choice of law
provisions.
10.    Severability. If any provision of this Agreement is determined to be
invalid or unenforceable, this invalidity or unenforceability shall not affect
the validity or enforceability of any other provisions of this Agreement, and
this Agreement shall be interpreted as though the invalid or unenforceable
provision was not part of this Agreement.


                                                                                                        








